DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14 and 16 have been canceled.  Claims 1-7 have been amended.  Claims 1-13, 15 and 17-19 are pending and under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.63/062,740, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim  10 requires that the body weight of the human subject in claim 1 is 
an actual body weight if the actual body weight is less than the adjusted body weight, 
an adjusted body weight if the actual body weight is greater than or equal to the adjusted body weight and the adjusted body weight is less than 100 kg;  or
100 kg if the adjusted body weight is greater than or equal to 100 kg.

The ‘740 application fails to describe the dosing of the CD46 immunoconjugate wherein an adjusted body weight was used  in determining the dose of the immunoconjugate.  Accordingly, benefit of an earlier filing date for claim 10, claim 1 on which claim 10 depends, and dependent claims of claim 1 cannot be extended to the ‘740 application, but will be commensurate with the PCT/US2021/44832 application, filed 8/5/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 9 and 10 require the determination of an “adjusted body weight” as opposed to an actual body weight or total body weight “TBW”.  The specification fails to define how to calculate an adjusted body weight from the actual body weight.  Van Rongen (‘Applied Pharmacometrics in the Obese Population’ In: Applied Pharmacometrics, pp. 161-188, Schmidt and Derendorf, Ed.s, 2014) teach “Body Size Descriptors” as applied to dosing regimens (Table 6.1).  Van Rongen et al teach “Adjusted Body Weight” (ABW or AIBW) is a function of the difference between the actual body weight (TBW) minus the ideal body weight (IBW) times a correction factor plus the ideal body weight (IBW).  Without knowledge of the correction factor that was used by applicant in the dosing regimen of the instant immunoconjugates, one of skill in the art would be subject to undue experimentation in order to carry out the claimed methods using the adjusted body weight of claims 9 and 10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO2022/150512) in view of Danila et al (Journal of Clinical Oncology, 2019, Vol. 37, pp. 3518-3527) and Su et al (JCI Insight, 2018, Vol. 3, pp. e121497).
Claim 1 is drawn to a method of treating metastatic castration resistant prostate cancer (mCRPC) in a human subject in need thereof comprising administering to said subject a pharmaceutical composition comprising an immunoconjugate  comprising an anti-CD46 antibody  that comprises the heavy chain CDRs of SEQ ID NO: 1-3 and the light chain CDRS of SEQ ID NO: 4-6, wherein the anti-CD6 antibody is conjugated to  monomethyl auristatin E (MMAE) via a maleimidocaproyl-valine-citrulline p-aminobenzoylcarbonyl, wherein the pharmaceutical composition is administered at a dose of about 1.2 mg/kg to about  3.0 mg/kg, and wherein the mCRPC comprises cell expressing CD46.
Claims 2-7 specify that the immunoconjugate is administered at 1.2 mg/kg, 1.8mg/kg, 2.1 mg/kg, 2.4 mg/kg, 2.7 mg/kg and 3.0 mg/kg, respectively.  Claim 8 requires that the  body weight is actual body weight.  Claim 11 specifies that the pharmaceutical composition of claim 1 is administered by i.v.  Claim 12 requires, in part, that the pharmaceutical composition of claim 8 is administered to the subject every 21 days.  Claim 13 specifies that the immunoconjugate of claim 8 is administered every 21 days over at least 3 cycles.  Claim 15 requires that the cancer has a higher CD46 expression than non-cancerous tissue of the same tissue type from the subject or from a healthy individual.
Liu et al teach an anti-CD46 antibody comprising a heavy chain variable region of SEQ ID NO:1 and a light chain variable region of SEQ ID NO: 2, termed “YS5” (page 19, Table 1) which meets the limitations of claim 1(i)

L5   ANSWER 2 OF 6  CAPLUS  COPYRIGHT 2022 ACS on STN 
AN   2022:1784202  CAPLUS Full-text
DN   179:236454
TI   Modulation of CD46 cell surface marker in both androgen receptor-positive
     and negative cancer cells
IN   Liu, Bin; Su, Yang
PA   The Regents of the University of California, USA
SO   PCT Int. Appl., 80pp.
     CODEN: PIXXD2
DT   Patent
LA   English
FAN.CNT 1
PI     
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     WO 2022150512        A1   20220714    WO 2022-US11494         20220106
PRAI US 2021-63134817     P    20210107     
PSPI 
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     WO 2022150512        A1   Alive           20220721
IT   2802481-17-8P   2802481-18-9P
     RL: BPN (Biosynthetic preparation); THU (Therapeutic use); BIOL
     (Biological study); PREP (Preparation); USES (Uses)
        (modulation of CD46 cell surface expression and therapeutic use
        thereof)
RN   2802481-17-8  CAPLUS      
CN   INDEX NAME NOT YET ASSIGNED
 
 
SEQ      1 QVQLVQSGGG VVQPGRSLRL ACAASGLTVN NYAMHWVRQA PGKGLEWVAV
        51 ISYDGNNKYY ADSVKGRFTI SRDNSKNTLY LQMNSLRAED TAVYYCAKGG
       101 GYFDLWGRGT LVTVSS
      
  

RN   2802481-18-9  CAPLUS
CN   INDEX NAME NOT YET ASSIGNED
SEQ      1 QSVLTQPPSV SGAPGQRVTI SCTGSSSNIG AGYDVHWYQQ LPGTAPKLLI
        51 YGNNNRPSGV PDRFSGSKSG TSASLAITGL QAEDEADYYC SSYTSGTWLF
       101 GGGTKLTVL

Liu et al teach that the YS5 antibody is also known as the YS5FL antibody (paragraph [0090]).  Liu et al teach an exemplary immunoconjugate comprising the YS5FL antibody linked to MMAE via maleimidocaproyl-valine-citrulline-p-amino benzyoylcarbonyl (paragraph 0121]) which meets the limitations of claim 1(ii).  Liu et al teach a method of treating prostate cancer in a human comprising the admisntration of an androgen signaling inhibitor and/or a glucocorticoid receptor agonist or modulator (SEGRAM) for a time sufficient to increase expression of CD46  in prostate cancer cells followed by admisntration of an anti-CD46 antibody linked to a cytotoxic effector  in an amount sufficient to kill the cancer cells in the human (claims 7 and 18-20).  Liu et al teach  that the androgen-signaling inhibitors, enzalutamide and abiraterone, induced CD46 upregulation in both AR-negative mCRPC cells in and AR-null mCRPC in vitro (paragraphs [0154]-[0156]).  Liu et al teach that pre-exposure to androgen receptor inhibitors sensitizes mCRPC cells to the CD46 ADC, YS5-mc-vc-PAB-MMAF, in vitro  (paragraph [0157]) and to YS5-mc-vc-pab-MMAE in a mouse model (paragraph [0159]).  Liu et al teach that the preferred route of admisntration is intravenous (paragraph [0149]) which meets the limitation of claim 11.  Liu et al teach dosage ranges for the immunoconjugate including 1.8 mg to 2.7 mg/kg (page 44, lines 3-4), which meet the limitations of claims 2-7 because 1.8 mg is “about” 1.2 mg and 2.7 mg is “about” 3.0 mg.
Liu et al do not specifically teach that the treatment of prostate cancer in a human included the treatment of mCRPC cancer, or the admisntration of the pharmaceutical composition comprising the YS5-mc-vc-pab-MMAE is every 21 days for at least 3 cycles, or that the cancer has higher expression than non-cancerous tissue of the same tissue type from the subject or from a heathy individual  required in claim 15.  
Su et al teach that CD46 is a functional antigen that is highly expressed in mCRPC including both the adenocarcinoma and neuroendocrine subtypes  that have acquired  abiraterone and/or enzalutamide resistance (page 2, 2nd paragraph, lines 1-4).  Su et al teach that primary tumor and mCRPC samples showed stronger staining by IHC for CD46 than normal prostate tissue (Figure 1D), which meets the limitation of claim 15 and claim 18 requiring immunohistochemical detection of CD46.  Su et al; teach that CD46 expression was detected in circulating tumor cells from both abiraterone/enzalutamide -naïve and resistant mCRPC patients, wherein CD46 was expressed by CTCs at a much higher  level than non-CTC white blood cells (page 8, bottom paragraph).  Su et al teach that the CD46 level on CTCs was determined by flow cytometry (page 16, paragraph labeled “CTC enrichment and analysis”.), which meets the limitation of flow cytometry in claim 19.
Danila et al teach the treatment of human patients with mCRPC by administration of an anti-STEAP1 antibody linked to a MMAE by maleimidocaproyl-valine-citrulline-p-amino benzyoylcarbonyl (page 3518, second column, lines 6-11 and page 3519, lines 1-4 under the heading “Study Design and Patient Selection”).  Danila et al teach the admisntration of the immunoconjugate was administered at 0.3 to 2.8 mg/kg once every three weeks, which meets the limitation of “actual” body weight in claim 8, and eventually capped during the 2.4 mg/kg expansion for patients with a body mass index of >35 kg/m2 because of excess toxicity observed in these morbidly obese patients at higher dose levels (page 3519, lines 5-9 of the second paragraph under “Study Design and Patient Selection”). Danila et al teach that clinical activity was seen at dose levels of greater than 2.0 mg/kg as evidenced by the ≥ 50% declines in PSA in 18% of the patients (page 3524, second column, lines 12-14 and that 2 patients who received the highest  tested dose of 2.8 mg/kg once every three weeks achieved a partial radiographic response (pages 3524-2525. Bridging sentence).   Danila et al teach that that treatment beyond PSA progression in the absence of radiographic or clinically progressive disease was allowed (page 3519, lines 5-8 under Clinical Activity”) and that patients received the immunoconjugate for up to 17 months (page 3521, Figure 1) which meets the limitations of every 21 days over at least 3 cycles, required in claim 13. 
It would have been prima facie obvious at the time prior to the effective filing date to measure the CD46 expression on the patient mCRPC tumor  by IHC or flow cytometry.  One of skill in the art would have been motivated to do so because expression of CD46 is required for recognition of the tumor cells and internalization of the immunoconjugate of Liu et al.  One of skill in the art would have been motivated to use IHC or flow cytometry of CTC because those methods are taught by Su et al for measuring CD46 protein expression on mCRPC.  One of skill in the art would have been motivated to administer the 1.8 mg to 2.7 mg/kg dose of Liu et al every 21 days because Danila et al teach the treatment of mCRPC in human patients by administration of an immunoconjugate having the same cargo of mc-vc-PAB-MMAE as taught by Liu et al in 0.3 mg/kg to 2.8 mg/kg dose.  One of skill in the art would have been motivated to reduce and cap the dose to 2.4 mg  for morbidly obese patients because Danila et al teach that this is necessary to avoid toxicity in this subset of patients.  One of skill in the art would be motivated to continue the treatment for greater than 3 cycles because Danilla et al teach that treatment beyond PSA progression in the absence of radiographic or clinically progressive disease was allowed.

 
Claims 1-8, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (WO2016/040683, reference 013 in the IDS filed 7/1/2022) in view of Danila et al (Journal of Clinical Oncology, 2019, Vol. 37, pp. 3518-3527) and Su et al (JCI Insight, 2018, Vol. 3, pp. e121497).
Liu et al teach an immunoconjugate of the anti-CD46 antibody (claim 33), YS5, wherein YS5 has the same CDR regions as required in claim 1:

L5   ANSWER 6 OF 6  CAPLUS  COPYRIGHT 2022 ACS on STN 
AN   2016:424115  CAPLUS Full-text
DN   164:426602
TI   Macropinocytosing human anti-CD46 antibodies and CD46+ cancer-targeting
     immunoconjugates
IN   Liu, Bin; Su, Yang; Bidlingmaier, Scott; Behrens, Christopher R.; Lee,
     Namkyung
PA   The Regents of the University of California, USA
SO   PCT Int. Appl., 174pp.
     CODEN: PIXXD2
DT   Patent
LA   English
FAN.CNT 1
PI     
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     WO 2016040683        A1   20160317    WO 2015-US49492         20150910
     CA 2960282           A1   20160317    CA 2015-2960282         20150910
     AU 2015315006        A1   20170420    AU 2015-315006          20150910
     AU 2015315006        B2   20210506
     IL 251045            A    20170430    IL 2015-251045          20150910
     KR 2017052648        A    20170512    KR 2017-7009569         20150910
     EP 3191524           A1   20170719    EP 2015-839357          20150910
     CN 107135654         A    20170905    CN 2015-80061138        20150910
     CN 107135654         B    20211029
     JP 2017534254        T    20171124    JP 2017-513709          20150910
     JP 6730260           B2   20200729
     MX 2017003246        A    20180124    MX 2017-3246            20150910
     BR 112017005002      A2   20180807    BR 2017-112017005002    20150910
     CN 114106179         A    20220301    CN 2021-11212538        20150910
     US 20170362330       A1   20171221    US 2017-15508059        20170301
     US 10533056          B2   20200114
     ZA 2017001545        A    20210929    ZA 2017-1545            20170302
     IN 201717007927      A    20170714    IN 2017-17007927        20170307
     US 20200199245       A1   20200625    US 2019-16691417        20191121
     JP 2020178700        A    20201105    JP 2020-113065          20200630
     AU 2021211989        A1   20210826    AU 2021-211989          20210803
PRAI US 2014-62049973     P    20140912     
     AU 2015-315006       A3   20150910     
     CN 2015-80061138     A3   20150910     
     JP 2017-513709       A3   20150910     
     WO 2015-US49492      W    20150910     
     US 2017-15508059     A1   20170301     
PSPI 
     

OS   CASFORMULTNS 2016:424115
IT   1884623-20-4P   1884623-21-5P
     RL: ARG (Analytical reagent use); BPN (Biosynthetic preparation); DGN
     (Diagnostic use); PRP (Properties); THU (Therapeutic use); ANST
     (Analytical study); BIOL (Biological study); PREP (Preparation); USES
     (Uses)
        (amino acid sequence; macropinocytosing human anti-CD46 antibodies and
        CD46+ cancer-targeting immunoconjugates)
RN   1884623-20-4  CAPLUS      
CN   Immunoglobulin G1, anti-(human gene CD46 protein MCP (membrane cofactor
     protein)) (human clone YS5 γ1-chain V-D-J region)  (CA INDEX NAME)
 
 
SEQ      1 QVQLQQSGGG VVQPGRSLRL ACAASGLTVN NYAMHWVRQA PGKGLEWVAV
        51 ISYDGNNKYY ADSVKGRFTI SRDNSKNTLY LQMNSLRAED TAVYYCAKGG
       101 GYFDLWGRGT LVTVSS
      
  

RN   1884623-21-5  CAPLUS
CN   Immunoglobulin G1, anti-(human gene CD46 protein MCP (membrane cofactor
     protein)) (human clone YS5 λ-chain V-D-J region)  (CA INDEX NAME)
SEQ      1 QSVLTQPPSV SGAPGQRVTI SCTGSSSNIG AGYDVHWYQQ LPGTAPKLLI
        51 YGNNNRPSGV PDRFSGSKSG TSASLAITGL QAEDEADYYC SSYTSGTWLF
       101 GGGTKLTVL

Liu et al teach that CD46 is highly expressed in CRPC and mCRPC tissues (paragraph [0623]).
Liu et al teach that YS5 was conjugated to monomethyl auristatin (MMAF) via the mc-vc-pab linker and analyzed by HIC (paragraph [0623]).  Liu et al do not specifically teach the conjugation of MMAE via the mc-vc-PAB linker, the admisntration to a human subject with mCRPC by i.v. infusion, or the dose of the YS5-mc-vc-PAB-MMAE of about 1.2 mg/kg to about 3.0 mg/kg , or the detection of CD46 in the human subject with mCRPC being treated.
Su et al teach that CD46 is a functional antigen that is highly expressed in mCRPC including both the adenocarcinoma and neuroendocrine subtypes  that have acquired  abiraterone and/or enzalutamide resistance (page 2, 2nd paragraph, lines 1-4).  Su et al teach that primary tumor and mCRPC samples showed stronger staining by IHC for CD46 than normal prostate tissue (Figure 1D), which meets the limitation of claim 15 and claim 18 requiring immunohistochemical detection of CD46.  Su et al; teach that CD46 expression was detected in circulating tumor cells from both abiraterone/enzalutamide -naïve and resistant mCRPC patients, wherein CD46 was expressed by CTCs at a much higher  level than non-CTC white blood cells (page 8, bottom paragraph).  Su et al teach that the CD46 level on CTCs was determined by flow cytometry (page 16, paragraph labeled “CTC enrichment and analysis”.), which meets the limitation of flow cytometry in claim 19.
Danila et al teach the treatment of human patients with mCRPC by administration of an anti-STEAP1 antibody linked to a MMAE by maleimidocaproyl-valine-citrulline-p-amino benzyoylcarbonyl (page 3518, second column, lines 6-11 and page 3519, lines 1-4 under the heading “Study Design and Patient Selection”).  Danila et al teach that the immunoconjugate was administered at 0.3 to 2.8 mg/kg once every three weeks, which meets the limitation of “actual” body weight in claim 8, and eventually capped during the 2.4 mg/kg expansion for patients with a body mass index of >35 kg/m2 because of excess toxicity observed in these morbidly obese patients at higher dose levels (page 3519, lines 5-9 of the second paragraph under “Study Design and Patient Selection”. Danila et al teach that clinical activity was seen at dose levels of greater than 2.0 mg/kg as evidenced by the ≥ 50% declines in PSA in 18% of the patients (page 3524, second column, lines 12-14 and that 2 patients who received the highest  tested dose of 2.8 mg/kg once every three weeks achieved a partial radiographic response (pages 3524-2525. Bridging sentence).   Danila et al teach that that treatment beyond PSA progression in the absence of radiographic or clinically progressive disease was allowed (page 3519, lines 5-8 under Clinical Activity”) and that patients received the immunoconjugate for up to 17 months (page 3521, Figure 1) which meets the limitations of every 21 days over at least 3 cycles, required in claim 13.  
It would have been prima facie obvious at the time prior to the effective filing date to measure the CD46 expression on the patient mCRPC tumor  by IHC or flow cytometry.  One of skill in the art would have been motivated to do so because expression of CD46 is required for recognition of the tumor cells and internalization of the immunoconjugate of Liu et al.  One of skill in the art would have been motivated to use IHC or flow cytometry of CTC because those methods are taught by Su et al for measuring CD46 protein expression on mCRPC.  One of skill in the art would have been motivated to administer the YS5 -mc-vc-PAB-MMAE at a dose level of 0.3 to 2.8 mg/kg once every three weeks because Danila et al teach the treatment of mCRPC in human patients by administration of an immunoconjugate having the same cargo of mc-vc-PAB-MMAE as taught by Liu et al in 0.3 mg/kg to 2.8 mg/kg dose.  One of skill in the art would have been motivated to reduce and cap the dose to 2.4 mg  for morbidly obese patients because Danila et al teach that this is necessary to avoid toxicity in this subset of patients.  One of skill in the art would be motivated to continue the treatment for greater than 3 cycles because Danilla et al teach that treatment beyond PSA progression in the absence of radiographic or clinically progressive disease was allowed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11-13, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,484,604 in view of Su et al (JCI Insight, 2018, Vol. 3, pp. e121497).

SEQ ID NO:9 in ‘604 is identical to the instant SEQ ID NO:9 of YS5FL:
GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         December 12, 2022, 02:15:15 ; Search time 1 Seconds
                                           (without alignments)
                                           0.199 Million cell updates/sec

Title:          AASEQ1_12122022_021512
Perfect score:  2380
Sequence:       1 QVQLVQSGGGVVQPGRSLRL..........MHEALHNHYTQKSLSLSPGK 446

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 446 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-851-340-9.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2380  100.0    446  1  US-17-851-340-9            Sequence 9, Appli


                                    ALIGNMENTS


RESULT 1
US-17-851-340-9

  Query Match             100.0%;  Score 2380;  DB 1;  Length 446;
  Best Local Similarity   100.0%;  
  Matches  446;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGVVQPGRSLRLACAASGLTVNNYAMHWVRQAPGKGLEWVAVISYDGNNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGGGVVQPGRSLRLACAASGLTVNNYAMHWVRQAPGKGLEWVAVISYDGNNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGGYFDLWGRGTLVTVSSASTK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKGGGYFDLWGRGTLVTVSSASTK 120

Qy        121 GPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYS 180

Qy        181 LSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVF 240

Qy        241 LFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYR 300

Qy        301 VVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKN 360

Qy        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGN 420

Qy        421 VFSCSVMHEALHNHYTQKSLSLSPGK 446
              ||||||||||||||||||||||||||
Db        421 VFSCSVMHEALHNHYTQKSLSLSPGK 446

SEQ ID NO:10 of the ‘604 patent is identical to the instant SEQ ID NO:10:
OM protein - protein search, using sw model

Run on:         December 12, 2022, 11:39:21 ; Search time 1 Seconds
                                           (without alignments)
                                           0.046 Million cell updates/sec

Title:          AASEQ1_12122022_113920
Perfect score:  1131
Sequence:       1 QSVLTQPPSVSGAPGQRVTI..........CQVTHEGSTVEKTVAPTECS 215

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 215 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-851-340-10.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1131  100.0    215  1  US-17-851-340-10           Sequence 10, Appl


                                    ALIGNMENTS


RESULT 1
US-17-851-340-10

  Query Match             100.0%;  Score 1131;  DB 1;  Length 215;
  Best Local Similarity   100.0%;  
  Matches  215;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSVSGAPGQRVTISCTGSSSNIGAGYDVHWYQQLPGTAPKLLIYGNNNRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSVSGAPGQRVTISCTGSSSNIGAGYDVHWYQQLPGTAPKLLIYGNNNRPSGV 60

Qy         61 PDRFSGSKSGTSASLAITGLQAEDEADYYCSSYTSGTWLFGGGTKLTVLGQPKAAPSVTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDRFSGSKSGTSASLAITGLQAEDEADYYCSSYTSGTWLFGGGTKLTVLGQPKAAPSVTL 120

Qy        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAASSY 180

Qy        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215
              |||||||||||||||||||||||||||||||||||
Db        181 LSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 215

Thus, both of SEQ ID NO:9 and 10 in claim 1 of  ‘604 patent meet the limitations of the antibody that binds CD46 in instant claim 1(i).  Claim 1 of the ‘604 patent also teach that the CD46 antibody is linked to MMAE through a mc-vc-PAB linker which meets the limitations of instant claim 1(ii) regarding monomethyl auristatin  E via maleimidocaproyl-valine-citrulline-p-amino benzyloxy carbonyl.  Claim 3 of the ‘604 patent teaches that the pharmaceutical composition of claim 1 is administered in a dose of about 1.8 mg to about 3.0mg per kg of adjusted body weight every 21 days over at least three cycles via intravenous infusion, which meets the limitations of instant claims 1-7 and 9 and claim 8 to the extent that the adjusted body weight is the actual body weight, and claims 11-13.  
The claims of the ‘606 patent do not teach that the mCRPC cancer being treated comprises cells expressing CD46, or that the mCRPC has higher expression of CD46 than non-cancerous tissue of the same tissue type in the subject or in a healthy individual.
Su et al teach that CD46 is a functional antigen that is highly expressed in mCRPC including both the adenocarcinoma and neuroendocrine subtypes  that have acquired  abiraterone and/or enzalutamide resistance (page 2, 2nd paragraph, lines 1-4).  Su et al teach that primary tumor and mCRPC samples showed stronger staining by IHC for CD46 than normal prostate tissue (Figure 1D), which meets the limitation of claim 15 and claim 18 requiring immunohistochemical detection of CD46.  Su et al; teach that CD46 expression was detected in circulating tumor cells from both abiraterone/enzalutamide -naïve and resistant mCRPC patients, wherein CD46 was expressed by CTCs at a much higher  level than non-CTC white blood cells (page 8, bottom paragraph).  Su et al teach that the CD46 level on CTCs was determined by flow cytometry (page 16, paragraph labeled “CTC enrichment and analysis”.), which meets the limitation of flow cytometry in claim 19.
It would have been prima facie obvious prior to the effective filing date that the human subject being treated for mCRPC in claim 3 of the ‘604 patent  comprises cells expressing CD46, and that CD46 can be detected in the cells of the patient by IHC or in CTCs of the patient by flow cytometry.  One of skill in the art can be motivated to do so by the teachings of Su et al who demonstrate that CD46 expression is higher in the prostate tissue of patients with mCRPC than in normal prostate tissue, visualized by IHC, and that CD46 can be monitored in the CTCs of mCRPC patients using flow cytometry.  One of skill in the art would be motivated to detect CD46 in patients with mCRPC undergoing treatment by the method of claim 3 of the ‘604 patent because CD46 is the target of the immunoconjugate comprising the anti-CD46 antibody and required for efficacy of the method of claim 3 of the ‘604 patent.

Claims 1-13, 15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/933,463 in view of Su et al (JCI Insight, 2018, Vol. 3, pp. e121497) and Liu et al (WO2016/040683).
Claims 1-19 of the ‘463 application differ from the instant claims only in the lack of a requirement for  the anti-CD46 antibody CDR regions.
Sue et al teach that the anti-CD46 antibody, YS5, was selected as a lead antibody for translation development due to its high affinity binding to tumor cells, internalization, favorable hydrophobicity profile on HPLC, high production yielded in HAK293 cells and excellent thermal stability.  Liu et al teach that the YS5 antibody has the sequence of :
IT   1884623-20-4P   1884623-21-5P
     RL: ARG (Analytical reagent use); BPN (Biosynthetic preparation); DGN
     (Diagnostic use); PRP (Properties); THU (Therapeutic use); ANST
     (Analytical study); BIOL (Biological study); PREP (Preparation); USES
     (Uses)
        (amino acid sequence; macropinocytosing human anti-CD46 antibodies and
        CD46+ cancer-targeting immunoconjugates)
RN   1884623-20-4  CAPLUS      
CN   Immunoglobulin G1, anti-(human gene CD46 protein MCP (membrane cofactor
     protein)) (human clone YS5 γ1-chain V-D-J region)  (CA INDEX NAME)
 
 
SEQ      1 QVQLQQSGGG VVQPGRSLRL ACAASGLTVN NYAMHWVRQA PGKGLEWVAV
        51 ISYDGNNKYY ADSVKGRFTI SRDNSKNTLY LQMNSLRAED TAVYYCAKGG
       101 GYFDLWGRGT LVTVSS
      
  

RN   1884623-21-5  CAPLUS
CN   Immunoglobulin G1, anti-(human gene CD46 protein MCP (membrane cofactor
     protein)) (human clone YS5 λ-chain V-D-J region)  (CA INDEX NAME)
SEQ      1 QSVLTQPPSV SGAPGQRVTI SCTGSSSNIG AGYDVHWYQQ LPGTAPKLLI
        51 YGNNNRPSGV PDRFSGSKSG TSASLAITGL QAEDEADYYC SSYTSGTWLF
       101 GGGTKLTVL

	Thus it would have been prima facie obvious at the time before the effective filing date to use the anti-CD46 YS5 antibody in the method of claims 1-19 of the ‘463 application.  One of skill in the art would have been motivated to do so by the teachings of Sue et al on the superior properties of the YS5 antibody.
This is a provisional nonstatutory double patenting rejection.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643